Citation Nr: 0502330	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  96-42 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to service connection for arthritis of the 
neck.

3.  Entitlement to service connection for degenerative 
spondylolisthesis.  

4.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for degenerative 
arthritis of the left and right knees, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Wendy E. Ravin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to August 1956, and from September 1960 to March 1971.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of rating actions of the Department 
of Veterans Affairs (VA), Los Angeles, California, Regional 
Office (RO).  In an October 1999 decision, the Board denied 
the veteran's claims that are currently at issue, as listed 
above.  

The veteran appealed the Board's October 1999 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In a March 2001 Order, the CAVC granted a Joint Motion for 
Remand and to Stay Further Proceedings  that vacated the 
October 1999 decision and remanded the matter to the Board 
for further development and re-adjudication.  

When this matter was last before the Board in August 2003, 
the veteran's claims were remanded to the RO for further 
development and readjudication.  Prior to the completion of 
the requested development and the readjudication of the 
issues on appeal, at the request of the veteran's attorney, 
the claims file was returned to the Board for her review.  
The veteran's attorney completed the requested review in 
October 2004.  The appeal is ready for further appellate 
review.  

The issues of entitlement to service connection for arthritis 
of the neck, degenerative spondylolisthesis, and increased 
evaluations for lumbosacral strain and degenerative arthritis 
of the left and right knees are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  VA has satisfied the duty to notify the appellant of the 
law and regulations applicable to his claim of entitlement to 
service connection for arthritis of the hands, and the 
evidence necessary to substantiate that claim; all evidence 
necessary for review of the issue considered herein on appeal 
has been obtained.

2.  There is credible evidence of an injury to the veteran's 
hands in service.

3.  The probative and competent evidence of record 
establishes that arthritis of the hands cannot satisfactorily 
be dissociated from injury in active service.  


CONCLUSION OF LAW

Arthritis of the hands was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  


They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In the case at hand, the RO notified the veteran of the 
requirements for entitlement to service connection for 
degenerative arthritis of the hands, and obtained his VA and 
private treatment records, and additional evidence, including 
a pertinent VA examination, to assist in the authentication 
of his claim.  In view of the fact that this decision is a 
complete grant of the benefit sought on appeal, further 
notification and development pursuant to the VCAA is not 
required.


Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  

Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

In addition, a disability which is proximately due to, the 
result of, r aggravated by a service-connected disease or 
injury shall be service connected.  38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).  




A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background

There is no evidence or finding of arthritis of the hands in 
service or within the first post-service year, including upon 
initial VA examination in May 1971.  

Private treatment records of Dr. MG (initials) dated in 
February 1988 documents the veteran's complaints of swelling 
of the joints "off and on," without specific reference to 
the joints affected.  A March 1988 treatment note indicates 
"arthritis prof. II."  In June 1993, the veteran was noted 
to have complained of "arthritis," again without 
specificity.  

In a July 1996 VA treatment report, the veteran complained of 
pain in the thumbs for two years.  Hand x-rays were 
recommended to rule out rheumatoid arthritis.  

In a July 1996 private consultation for the Social Security 
Administration, bilateral hand pain was noted.  Following 
comprehensive examination that included x-rays, the pertinent 
diagnosis was bilateral hand carpal/metacarpal degenerative 
joint disease of the thumbs.  

In his substantive appeal submitted in October 1996, the 
veteran reported that as a cook in the Navy, he had his hands 
in water continuously and there were a lot of "turn key" 
operations as well as cutting and bruising of the hands.  

In a VA outpatient treatment report dated in October 1997, 
the veteran stated that his thumbs were weak secondary to 
arthritis.  He gave a history of arthritis.  

Pursuant to the Board's August 2003 remand, the veteran was 
afforded a VA orthopedic examination in June 2004 for the 
purpose of determining the nature and etiology of several 
disabilities, including any hand disorder.  In the report of 
the examination, the examiner specifically noted that the 
veteran's claims file had been reviewed.  The veteran 
reported a history of pain in the carpometacarpal joints of 
his thumbs that started in the military.  

Examination of the hands showed a significant amount of 
swelling and tenderness over both first carpometacarpal 
joints of both hands with radial subluxation of the first 
metacarpal and some instability in that joint.  The hands had 
significant positive grind test of both carpometacarpal 
joints.  X-rays of both hands showed significant arthritic 
changes with radial subluxation of the first metacarpal at 
the level of the carpometacarpal joints of both hands.  

The examiner's pertinent assessment was carpometacarpal 
arthritis.  The examiner explained that according to the 
history given by the veteran, complaints of his 
carpometacarpal joints clearly started in the military and 
had progressed up to this time.  The examiner opined that 
this condition appears to have originated during the 
veteran's time in the military and was causing him 
significant functional disability as noted in the examination 
report.


Analysis

The veteran has asserted that his arthritis of the hands is 
related to his service in the Navy where he served as a cook, 
a specialty that required the continuous use of his hands.  

Although there has been no evidence of a specific hand injury 
in service, there has been presented no evidence that 
contradicts his assertions, and as such, he is deemed 
credible in making them.  Further, the veteran's record of 
service (DD Form 214) does indicate that he was a cook in the 
Navy.  

The Board notes that he is competent to report that he had an 
injury to his hands in service because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

The question for consideration is whether the veteran 
sustained a hand injury in service that resulted in a current 
disorder.  

Applying the Hickson analysis, the Board concludes that there 
was an in-service injury to the veteran's hands, and that he 
has a current disorder of the hands diagnosed as arthritis.  
Significantly, the VA examiner who examined the veteran in 
2003, provided an opinion supporting the veteran's 
allegations of an in-service injury.  The Board cannot base 
its decisions on its own unsubstantiated medical opinion, but 
must rely of the medical findings, diagnoses, and opinions of 
competent medical professionals. See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Hickson elements (1) and (2) are 
accordingly met.  

With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the competent evidence of record 
supports the finding that arthritis of the hands cannot 
satisfactorily be dissociated from active service.  The VA 
examiner who examined the veteran in June 2004 for the 
purpose of determining the etiology of the claimed disorder 
asserted that the veteran's hand disorder, characterized as 
bilateral carpometacarpal arthritis, appeared to have 
originated in service.  

Significantly, the examiner had the benefit of a review of 
the claims folder and provided reasons and bases for the 
opinion.  Although the examiner prefaced his opinion by 
noting that the history of the injury in service was provided 
by the veteran, given that the examiner had also reviewed the 
claims folder, it cannot be stated that his opinion was 
solely based upon the veteran's recollections.  

The Board finds that the preponderance of the competent 
evidence supports the finding that the veteran currently has 
bilateral hand arthritis that is related to service.  Thus, 
the Board concludes that the claim for service connection for 
bilateral hand arthritis is supported by the evidentiary 
record thereby warranting entitlement to a grant of service 
connection.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hand 
arthritis is granted.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

Following the August 2003 Board remand but prior to the 
completion of the requested development and the 
readjudication of the issues on appeal, the veteran's 
attorney requested that the claims file be returned to the 
Board.  Prior to its return to the Board, additional medical 
evidence pertinent to the claims on appeal was received at 
the RO.  

The RO, however, did not issue a supplemental statement of 
the case with respect to that evidence prior to the return of 
the claims file to the Board.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. 
§ 20.1304 (2003).  

Given that additional evidence has been received and that the 
veteran has not waived initial RO consideration, it is 
incumbent upon the RO to review the evidence and issue an 
appropriate supplemental statement of the case.  

Secondly, in August 2004, the veteran's attorney indicated 
that there was additional pertinent evidence that needed to 
be associated with the claims file prior to the examination 
of the veteran and the readjudication of his claims.  
Consequently, it is incumbent upon VA to assist the veteran 
in obtaining treatment records and medical evidence, the 
location of which has been identified in order to fully 
determine the nature and etiology of the disabilities at 
issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Finally, as noted above, the veteran's attorney requested 
that the claims file be returned to the Board prior to the 
completion of the requested development and the 
readjudication that had been directed by the Board in its 
August 2003 remand.  As a result, the RO did not have an 
opportunity to complete the required actions.  In that 
regard, it is noted that the VA examination that was 
conducted in June 2004 was not responsive to the questions 
submitted by the Board in its remand.  

The Board is constrained by CAVC precedent from proceeding 
without the RO having followed the Board's directives.  38 
C.F.R. § 19.31 (2003); Stegall v. West, 11 Vet. App. 268 
(1998).  Consequently, the Board is compelled to remand the 
matter for additional development and readjudication 
consistent with the directives posed by the Board in the 
August 2003 remand.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

This case is REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Correspondence to the veteran should 
explicitly request that he submit any and 
all pertinent evidence in his possession 
for consideration in support of his 
appeal.  38 U.S.C.A. § 5103(a) and (b) 
(West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The claims file shows the veteran has 
a long history of treatment by VA and 
private physicians, as well as 
chiropractors.  In addition, the 
veteran's attorney has indicated that 
additional pertinent medical evidence is 
in existence that needs to be associated 
with the claims file.  The VBA AMC should 
ask the veteran and his attorney to 
identify the location of any pertinent 
treatment records, that have not been 
obtained.  


If any records are identified, the VBA 
AMC should take the necessary steps to 
obtain copies of any outstanding records 
and associate them with the claims file.

4.  After completing the development 
described above, VBA AMC should make 
arrangements with the appropriate VA 
medical facility(ies) for an orthopedic 
surgeon or other appropriate available 
medical specialist to review the claims 
file and conduct (an) orthopedic 
examination(s) to determine:

(a) The current nature and extent of 
severity of service-connected 
degenerative arthritis of the left and 
right knees.  The criteria of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2004) should be 
made available to and reviewed by the 
examiner in connection with the 
examination of the knees.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically, arthritis, instability of 
the knees, active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
degenerative arthritis of the knees in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions:



	(i) Does the service-connected 
bilateral knee disability cause weakened 
movement, crepitation, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(ii) With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the knees, and, if so, at what point 
(expressed in degrees if possible) such 
pain is elicited during such testing. The 
examiner should also determine, if 
possible, to what extent (in degrees if 
possible), if any, such pain results in 
additional functional loss. The examiner 
should determine whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected knee disability. 

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination. 
If unable to make this determination, the 
examiner should so state.

(iii) The examiner should address whether 
the service-connected bilateral knee 
disability involves only the joint 
structure, or the muscles and nerves as 
well.


(b) The current nature and severity of 
service- connected lumbosacral strain.  
The criteria of 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2004) should be made available to 
and reviewed by the examiner in 
connection with the examination of the 
spine.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disability in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59. It is requested 
that the examiner provide explicit 
responses to the following questions:

(i) Does the service-connected 
lumbosacral strain cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.

(ii) With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the lower back, and, if so, at what point 
(expressed in degrees if possible) such 
pain is elicited during such testing.  
The examiner should also determine, if 
possible, to what extent (in degrees if 
possible), if any, such pain results in 
additional functional loss.  The examiner 
should determine whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected back disability.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.

(iii) The examiner should address whether 
the service-connected low back disability 
involves only the joint structure, or the 
muscles and nerves as well.

In answering these questions, the 
examiner should consider the findings 
related to other back disabilities, as 
discussed below.

(c)  The nature and etiology of any 
existing back disorder(s), which may be 
present, in addition to the service-
connected lumbosacral strain. The 
examiner should answer whether:

(i) The veteran has a current back 
disability(ies) in addition to 
lumbosacral strain.  If so, what is/are 
the diagnosis(es)?

(ii) Is it at least as likely as not that 
the currently identified non-service-
connected back disability(ies) is/are 
related to the veteran's periods of 
military service, and if existing prior 
to service was/were aggravated thereby?

(iii) If an additional low back 
disability is found to be a congenital 
defect, was it subject to a superimposed 
disease or injury during service?

(iv) What is the relationship, if any, 
between the veteran's additional back 
disability and the service-connected 
lumbosacral strain?  What are the 
baseline manifestations due to the 
effects of the nonservice-connected low 
back disability(ies), as compared to the 
service-connected lumbosacral strain?  
That is, the examiner should attempt to 
attribute the above-requested medical 
findings regarding pain, limitation of 
motion, and other symptomatology to 
either the service-connected lumbosacral 
strain or to any nonservice-connected 
back disability(ies) found on 
examination.  If such a determination 
cannot be made, the examiner must so 
state.

(d) The nature and etiology of any 
degenerative arthritis of the neck (with 
associated neck pain). The examiner 
should answer whether:

(i) The veteran has a current neck 
disability(ies) of arthritic nature.  If 
so, what is/are the diagnosis(es)?

(ii) Is it at least as likely as not that 
the currently identified non-service-
connected neck arthritis disability(ies) 
is/are related to the veteran's periods 
of military service, and if existing 
prior to service was/were aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  

The examiner must annotate the 
examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special tests and studies should be 
conducted.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claims on 
appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection, and may result in a denial(s).  38 C.F.R. 
§ 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


